Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Pagelof9 Page ID #:13

EXHIBIT “B”
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page 2of9 Page ID #:14

Steven C. Vondran, Esq. ee Business | Real Estate

AZ Lic. #: 025911 Intellectual Property | So
CA Lic. #: 232377 t perty | Software

steve@vondranlegal.com

 

-Est. 2004-
THE LAW OFFICES OF STEVEN C. VONDRAN, P.C.

December 3, 2018

Vacation Rental in Mammoth

Attn: Mr. Kenneth John Rhode, Owner
39 Woodhaven Dr.

Laguna Niguel, CA 92677-2819

VIA US MAIL AND/OR EMAIL: reservations(@vacationrentalinmammoth.com:
vacationrentalinmammoth.com(@domainsbyproxy.com

Re: Unauthorized use of copyrighted photograph(s) / cease and desist /FRE 408 Confidential
Settlement Communication and infringement materials.

File#: 969

THIS IS A LEGAL DEMAND LETTER AND MAY AFFECT YOUR LEGAL RIGHTS. PLEASE
FORWARD TO THE PROPER PERSON OR DEPARTMENT FOR IMMEDIATE RESPONSE.

To Whom it May Concern,

Please be advised that our firm represents commercial photographer Elliot McGucken Fine Art
Photography (SEMFAP”). EMFAP is the owner of the copyrighted image(s) as set forth in the

attached Exhibit “A.” The pertinent copyright registrations made with the United States Copyright
Office are attached as Exhibit “B.”

We are writing this letter because copyright image(s) owned by my Client (Exhibit “A”) have
been found promoting your products and/or services with my client’s image(s). Perhaps they have
been downloaded from Google images or other similar websites where you or may have wrongfully
believed the images were royalty-free and free for use. This is not the case, and in this case, copying
and using my Client’s images (without a proper legal license) constitutes copyright infringement under
the United States copyright law even if, for example, it was done by a third party on your behalf, such
as by a webmaster. The photo(s) are on your company website which is why we are sending you this
letter.

Please be advised that my client has no record of any license being acquired by you or your
company. If we are in any way mistaken please provide written evidence of same within 7 business
days of the date of this letter so that we may review your claim of license. You can email any evidence
or proof to us at claims(@vondranlegal.com.

 

Phoenix: 2415 E. Camelback Road, Suite 700, Phoenix, Arizona 85016 | Beverly Hills: 9701 Wilshire Blvd., Suite 1000, Beverly Hills CA 90212
Newport Beach: 620 Newport Ctr. Drive, Suite 1100, Newport Beach, CA 92660 | San Diego: 8880 Rio San Diego Drive, 8" Floor, San Diego, CA 92108
San Francisco: One Sansome Street, Suite 3500, San Francisco, CA 94104

www.\VondranLegal.com Phone: (877) 276-5084 Fax: (888) 551-2252

 

 

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page 3o0f9 Page ID #:15

December 3, 2018
Page 2 of 4

In the event there is no valid legal license, reproducing and publicly displaying my client’s
image(s) on your website constitutes copyright infringement, whether or not it is deemed “willful” or
even “innocent” in nature. This is true whether there or not there may have been a copyright notice or
symbol on the photo.

My Client is a professional level photographer who values his work and does not appreciate
businesses (or even individuals/sole proprietors) using his work without his express written permission
and the failure to pay proper licensing fees naturally harms his commercial efforts and strips control
from the photographer. Moreover, preventing unauthorized use of images can be a very time-
consuming process having to continually try to identify and stop unauthorized uses.

Assuming your company does not have a proper license, we believe the unauthorized use and
reproduction of the works at issue (as set forth in Exhibit “A” and “B” respectively) constitute a
violation of The Copyright Act, Title 17 of the United States Code. As the violation occurred on what
appears to be a corporate (commercial) website we do not consider this to be a “fair use,” especially

since the entire photo(s) appear to have been reproduced in its entirety in order to benefit you
commercially.

Under the United States copyright laws, if we cannot amicably resolve this situation, and if we
are forced to go to court, my client will be seeking the maximum monetary penalties possible, which
may include statutory damages under /7 U.S.C. §504 (which authorizes up to $150,000 for willful
(intentional) infringement or up to $30,000 for unintentional infringement). This means, even if you
posted the photos not knowing it was copyrighted this is still infringement. Courts may also award
attorney fees to a prevailing party in a copyright litigation case. In addition, if required, we may be
forced to seek an injunction to stop the infringing conduct. At this time, we respectfully request that
you immediately cease and desist using this image.

In addition, we are currently investigating whether or not your unauthorized use has violated a
separate copyright DMCA provision [77 U.S.C. $1202] which prohibits altering or removing copyright
management information (“CMI”) such as re-posting the photo(s) at issue without the copyright
symbol, authors name, photo title or other information that the photographer may have provided. This

is a separate violation that can trigger penalties of (a minimum) of $2,500.

In short, we consider any unlicensed activity to be a willful violation of copyright law as it is
clear to most people that you cannot utilize professional photography for business uses without
properly obtaining rights to use the image. In fact most business owners are aware that there are many
stock photography websites that license photos (for a fee), and ignorance of the law and/or failure to
obtain the proper rights is not a valid defense.

You should also note that while corporate officers may normally be protected by a “corporate
veil” in copyright infringement cases federal case law has held that it is possible to hold officers and
directors of the corporation personally liable. While we believe my Client has the present right to file

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page 4of9 Page ID #:16

December 3, 2018
Page 3 of 4

a civil lawsuit for damages, we are also willing to try to resolve this amicably, and out of court, if we
can get this matter resolved quickly and without expending an undue amount of time. This naturally
would save everyone the stress and costs of litigating this issue in court.

CONFIDENTIAL SETTLEMENT OFFER — FRE 408

If you are interested in resolving this matter, my Client has authorized me to settle and close
this case on the following terms and conditions.

1. Immediately takedown the infringing photos at issue from your website within 7 business
days of receipt of this letter and confirm at the email below that you have done so.

2. Pay the settlement fee of $30,000.00 within 7 business days of the date of this letter. This
amount would cover past infringing uses and copyright enforcement and infringement fees.

Leo)

Sign and return the conditional copyright release license form (See Exhibit “D”) within 7
business days and return it by facsimile to (888) 551-2252 or email to
claims@vondranlegal.com .

PAYMENT INFORMATION. You can send in payment be either filling out the enclosed credit card
authorization (See Exhibit “C”) or email us if you wish to pay by check or money order. The details
are set forth in the attached settlement agreement should you wish to resolve this issue.

You should also note that if your use of my Client’s photo was used in connection with your
advertising, you may have an insurance policy that covers our claim. In that event, it might make
sense to check with your insurance agent or have your agent or attorney contact us at the email address
above. If you do not have an attorney, you may wish to consult with, or hire one.

If we do not receive a response from you or receive the signed agreement and payment
within 30 days of the date of this letter, we will assume you have no intention of resolving this
amicably out of court, and have no valid license, and in that event we reserve all rights to elevate
this matter to a court of law.

You should also realize that failure to respond to a federal court lawsuit can result in a default
judgement being entered, whereby the court may set the amount of damages within the parameters

noted above, and a future a wage garnishment, property lien, levy, or other collection effort could be
pursued. All legal rights are hereby reserved.

See

>>> Se >

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page5of9 Page ID#:17

December 3, 2018
Page 4 of 4

If you would like to contact us we can be reached at claims@vondranlegal.com . Thank you
for your anticipated cooperation on settling this case on exceedingly favorable terms.

Very truly yours,

Steven C. Vondran, Esq.

   

Encl: Exhibits A-D / Power of Attorney/Potential Penalties
and Damages in Copyright Infringement Cases

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page6of9 Page ID #:18

|

EXHIBIT “A”

 

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page 7of9 Page ID#:19

12/3/2018

|g Meengte Conde tanaty Mar | o&

 

Mail

ob

Cc @ hips. www.vacationrentslinmammoth.com

https://outlook.office365

eTAL

Weve h.
yt art iy

com/owal?realm=vondranlegal.com&exsvurl=

- Claims@vondranlegal.com
ees one

x |

ev @ae.. ®@

fate iit oer tes ' ‘. bears gs] 3

Vr

 

 

 

4&ll-cc=1 033&modurl=0&path=/mail/inbox

2/5

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page 8of9 Page ID #:20

EXHIBIT “B”

 
Case 2:19-cv-10251-CJC-AS Document 1-2 Filed 12/03/19 Page9of9 Page ID#:21
12/3/2018 Mail - Claims@vondranlegal.com

‘OEE Si aan

 

VA0002111295 / 2017-12-31
Epic Bishop Creek North Lake Autumn Sunset High Sierras Fall Colors.

hitps:/foutlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1&il-co=1033&modurl=O&path=/mallinbox Al5

 
